Citation Nr: 1209902	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-11 115	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether payment of nonservice-connected death pension benefits is precluded because of countable income exceeding the maximum annual limit.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1945 to October 1948 and from March 1951 to February 1952, and in the U.S. Army from February 1952 to February 1954.  He did in February 1986.  The Appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from a June 2008 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, denying payment of nonservice-connected death pension benefits on the premise that her countable income exceeded the maximum annual limit.

In her March 2009 substantive appeal (on VA Form 9), the Appellant-widow requested a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  She since has had this hearing in October 2011.  The undersigned judge presided.  She submitted additional evidence during the hearing and waived her right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 20.800, 20.1304 (2011).

An additional claim of entitlement to service connection for the cause of the Veteran's death has been raised by the record.  Specifically, during the course of this appeal, the Appellant-widow has submitted a number of statements that, in part, discuss why she believes that she is entitled to service connection for the cause of his death.  This claim has been denied in years past, initially in October 2000 on its underlying merits and again in March 2002 on the premise there was not new and material evidence to reopen this claim.  And because those prior decisions since have become final and binding on her based on the evidence then of record, there still has to be new and material evidence to reopen this claim - even since that more recent March 2002 decision - to in turn warrant further consideration of 

this claim on its underlying merits.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2011).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (indicating the evidence to be considered in making this new-and-material determination is that added to the record since the last final and binding denial on any basis, so irrespective of whether on the underlying merits or, instead, a prior petition to reopen the claim).

Since, however, she again raised this claim during her recent October 2011 hearing before the Board, the Board is referring this claim to the RO for all appropriate development and consideration since the Board does not presently have jurisdiction to consider this other claim.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO in the first instance).  This cause-of-death claim is not "inextricably intertwined" with her claim currently at issue before the Board regarding whether she has excessive annual income precluding payment of nonservice-connected death pension benefits - partly because a cause-of-death claim is predicated on the Veteran's death being the result of disability related to his military service, i.e., service-connected disability, whereas death pension benefits instead are premised on disability that was not related to his military service, i.e., nonservice-connected disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision concerning the other).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (collectively indicating that these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).


In any event, even this nonservice-connected death pension claim requires further development before being decided on appeal, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.

In December 2011, the Appellant-widow filed a motion to advance her appeal on the Board's docket - citing extreme financial hardship.  The Board granted this motion in February 2012 pursuant to 38 C.F.R. § 20.900(c) (2011) and 38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Death pension is available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5), (2011).

Basic entitlement exists if, among other things, the surviving spouse's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5) (2011).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23 (2011).  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C.A. §§ 1503, 1521 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.3, 3.23(b) (2011).  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12-month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  The types of income that are excluded from countable income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  38 C.F.R. § 3.272.  The types of income excludable for VA pension purposes must be deducted in the year in which they occurred.  Id.  Accordingly, should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income.

Unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.

For the purpose of determining initial entitlement, or for resuming payments on an award that was previously discontinued, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by twelve.  38 C.F.R. § 3.273(a).  In essence, the Board subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year, then, if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit.  When a change in the MAPR occurs, the Board repeats the calculation with the new MAPR as the starting amount.  38 C.F.R. § 3.273(b)(1).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  38 C.F.R. § 3.273(b)(2) (2011). 

Here, in a September 2000 decision the Appellant-widow's claim for nonservice-connected death pension benefits was approved subject to the income limitations and recalculations mentioned.  But a subsequent May 2002 decision terminated these benefits and resultant monthly payments upon VA learning that her income and net worth had changed so as to exceed the MAPR.  She again requested these benefits in January 2008, and they were denied in June and November 2008 decisions for this same reason, on the basis that her income exceeded the MAPR.

There is conflicting and outdated income and medical expense information of record, however, so the Board is presently unable to determine whether her income still exceeds the MAPR.  At the time of her January 2008 claim, she reported that she would be earning $18,000 of gross wages and salary during the next 12 months.  However, the most recent VA Form 21-0518, Improved Pension Eligibility Verification Report, is dated in March 2002, so from several years prior; and the most recent VA Form 5655, Financial Status Report (FSR), was received in September 2002, so also from several years prior.

A December 2007 letter from the Social Security Administration (SSA) indicates the Appellant's benefits as a widow were terminated when her youngest child reached the age of 16.  The letter indicated she would be entitled to widow's benefits upon application, and the benefits due her were dependent upon her age at the time of her application.

In April 2010, the RO sent the Appellant financial forms and informed her that she could reapply for VA benefits if her income had decreased or her medical expenses had increased.  During the course of her appeal, she has submitted private treatment records and statements detailing the state of her health; however, she has not submitted documentation of any medical expenses she consequently has incurred, including especially those that have not been paid or reimbursed, such as under a health insurance policy.

During her still recent October 2011 hearing before the Board, she asserted that she was receiving $1,030 each month from the SSA.  She was confused about the types of expenses she could use to reduce her countable income below the MAPR, so this was discussed.  The Board also held the record open after the hearing to give her time to obtain and supplement the record with documentation of medical expenses that might lessen her countable income.  To date, however, he has only submitted a statement indicating she is in extreme debt of over $500,000 incurred while rehabilitating from a near fatal automobile accident in 2005.  And, indeed, this was the reason the Board granted her motion to advance her appeal on the docket.

Still, as the only financial data of record from during this appeal period is her January 2008 statement that she expected to earn $18,000 in the next 12 months, her October 2011 statement that she is receiving only $1,030, monthly, from the SSA, and her general assertions that she has an abundance of medical expenses, some or all of which are possibly unreimbursed, the Board needs more up-to-date, fact-specific, information regarding her current financial status.

She therefore needs to be given opportunity to supplement the record with her pertinent financial data dated during the years in question - 2008, 2009, 2010, 2011, and 2012.

Accordingly, the claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Appellant any and all forms required to assess her current financial status, including a VA Form 21-0518-1, Eligibility and Verification Report, a VA Form 21-8416, Medical Expense Report, and a VA Form 5655, Financial Status Report.  Ask that she complete and return these forms with the necessary data concerning the years 2008, 2009, 2010, 2011, and 2012.

2.  Confirm her SSA income; she has indicated that it is $1,030, monthly.

3.  Then determine whether her yearly countable income still exceeds the MAPR.  If determined that it does, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Appellant-widow has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


